74 F.3d 1250
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
SAFECO INSURANCE COMPANY OF AMERICA, Plaintiff-Appellee,v.Charles Edward GREY, Defendant,andJennifer MOORE, Defendant-Appellant.
No. 94-2188.
United States Court of Appeals, Tenth Circuit.
Jan. 4, 1996.

Before SEYMOUR, Chief Judge, McKAY, and EBEL, Circuit Judges.

ORDER AND JUDGMENT1
McKAY, Judge

1
After examining the briefs and appellate record, this panel has determined unanimously to grant the parties' request for a decision on the briefs without oral argument.  See Fed.  R.App. P. 34(f) and 10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Defendant-appellant Jennifer Moore appeals the judgment of the district court granting summary judgment to plaintiff Safeco Insurance Company in Safeco's declaratory judgment action.  Ms. Moore maintains the district court erred in finding that Safeco had no duty to defend or to indemnify its insured, Charles Grey.  Mr. Grey had previously pled guilty to three counts of criminal sexual penetration in the third degree and two counts of criminal sexual contact of a minor in the third degree.  Ms. Moore was the minor in question.


3
After our de novo review of the record in this case and a survey of the pertinent law, particularly Sena v. Travelers Insurance Co., 801 F.Supp. 471 (D.N.M.1992)(construing New Mexico law), we affirm for the reasons stated by the district court.


4
The judgment of the United States District Court for the District of New Mexico is AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3